                  1       Barak Lurie (SBN 144887)
                          Michele A. Seltzer (SBN 209749)
                  2       Brent A. Kramer (SBN 256243)
                          LURIE & SELTZER
                  3       12121 Wilshire Boulevard, Suite 300
                          Los Angeles, California 90025
                  4       Telephone:(310) 478-7788
                          Facsimile: (310) 347-4442
                  5
                          Attorneys for Plaintiff DARREN WILLIAMS
                  6
                          Karen A. Rooney (SBN 096013)
                  7       KAUFF McGUIRE & MARGOLIS LLP
                          1901 Avenue of the Stars, Suite 450
                  8       Los Angeles, California 90067
                          Telephone: (424) 226-0609
                  9       Facsimile: (310) 773-9250
                 10       Attorneys for Defendant IHS Markit Ltd. and IHS Global, Inc.
                 11
                                                      UNITED STATES DISTRICT COURT
                 12
                                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
                 13

                 14
                          DARREN WILLIAMS, an individual,              Case No. 8:18-CV-02064-JLS-ADS
                 15
                                                                       [Assigned to District Judge L.
                 16                      Plaintiff,                    Josephine Staton and Magistrate Judge
                                                                       Autumn Spaeth]
                 17          v.

                 18
                          IHS MARKIT LTD., a Bermuda           Date: February 15, 2019
                 19       exempted company, IHS GLOBAL,        Time: 10:30 a.m.
                          INC., a Delaware company, and DOES 1
                 20       through 50, inclusive,               STIPULATED PROTECTIVE
                                                               ORDER1
                 21
                                      Defendants.
                 22

                 23
                      1.       A.         PURPOSES AND LIMITATIONS
                 24            Discovery in this action is likely to involve production of confidential,
                 25   proprietary or private information for which special protection from public
                 26

                 27
                      1
                       This Stipulated Protective Order is based substantially on the model protective
                 28   order provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.
L URIE & S ELTZER                                                  1
   LOS ANGELES


                                                        STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1   disclosure and from use for any purpose other than prosecuting this litigation may
                  2   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                  3   enter the following Stipulated Protective Order. The parties acknowledge that this
                  4   Order does not confer blanket protections on all disclosures or responses to
                  5   discovery and that the protection it affords from public disclosure and use extends
                  6   only to the limited information or items that are entitled to confidential treatment
                  7   under the applicable legal principles.
                  8            B.        GOOD CAUSE STATEMENT
                  9            This action is likely to involve trade secrets, customer and pricing lists and
                 10   other valuable research, development, commercial, financial, technical and/or
                 11   proprietary information for which special protection from public disclosure and
                 12   from use for any purpose other than prosecution of this action is warranted. Such
                 13   confidential and proprietary materials and information consist of, among other
                 14   things, confidential business or financial information, information regarding
                 15   confidential business practices, or other confidential research, development, or
                 16   commercial information (including information implicating privacy rights of third
                 17   parties), information otherwise generally unavailable to the public, or which may
                 18   be privileged or otherwise protected from disclosure under state or federal
                 19   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
                 20   flow of information, to facilitate the prompt resolution of disputes over
                 21   confidentiality of discovery materials, to adequately protect information the
                 22   parties are entitled to keep confidential, to ensure that the parties are permitted
                 23   reasonable necessary uses of such material in preparation for and in the conduct of
                 24   trial, to address their handling at the end of the litigation, and serve the ends of
                 25   justice, a protective order for such information is justified in this matter. It is the
                 26   intent of the parties that information will not be designated as confidential for
                 27   tactical reasons and that nothing be so designated without a good faith belief that
                 28
L URIE & S ELTZER                                                 2
   LOS ANGELES


                                                  STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1   it has been maintained in a confidential, non-public manner, and there is good
                  2   cause why it should not be part of the public record of this case.
                  3            C.        ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                  4                      SEAL
                  5            The parties further acknowledge, as set forth in Section 12.3, below, that
                  6   this Stipulated Protective Order does not entitle them to file confidential
                  7   information under seal; Local Civil Rule 79-5 sets forth the procedures that must
                  8   be followed and the standards that will be applied when a party seeks permission
                  9   from the court to file material under seal. There is a strong presumption that the
                 10   public has a right of access to judicial proceedings and records in civil cases. In
                 11   connection with non-dispositive motions, good cause must be shown to support a
                 12   filing under seal. See Kamakana v. City and County of Honolulu, 447 F.3d 1172,
                 13   1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th
                 14   Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis.
                 15   1999) (even stipulated protective orders require good cause showing), and a
                 16   specific showing of good cause or compelling reasons with proper evidentiary
                 17   support and legal justification, must be made with respect to Protected Material
                 18   that a party seeks to file under seal. The parties’ mere designation of Disclosure or
                 19   Discovery Material as CONFIDENTIAL does not— without the submission of
                 20   competent evidence by declaration, establishing that the material sought to be
                 21   filed under seal qualifies as confidential, privileged, or otherwise protectable—
                 22   constitute good cause. Further, if a party requests sealing related to a dispositive
                 23   motion or trial, then compelling reasons, not only good cause, for the sealing must
                 24   be shown, and the relief sought shall be narrowly tailored to serve the specific
                 25   interest to be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-
                 26   79 (9th Cir. 2010). For each item or type of information, document, or thing
                 27   sought to be filed or introduced under seal in connection with a dispositive motion
                 28   or trial, the party seeking protection must articulate compelling reasons, supported
L URIE & S ELTZER                                                 3
   LOS ANGELES


                                                 STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1   by specific facts and legal justification, for the requested sealing order. Again,
                  2   competent evidence supporting the application to file documents under seal must
                  3   be provided by declaration. Any document that is not confidential, privileged, or
                  4   otherwise protectable in its entirety will not be filed under seal if the confidential
                  5   portions can be redacted. If documents can be redacted, then a redacted version
                  6   for public viewing, omitting only the confidential, privileged, or otherwise
                  7   protectable portions of the document, shall be filed. Any application that seeks to
                  8   file documents under seal in their entirety should include an explanation of why
                  9   redaction is not feasible.
                 10   2.       DEFINITIONS
                 11            2.1       Action: this pending federal lawsuit.
                 12            2.2       Challenging Party: a Party or Non-Party that challenges the
                 13   designation of information or items under this Order.
                 14            2.3       “CONFIDENTIAL” Information or Items: information (regardless of
                 15   how it is generated, stored or maintained) or tangible things that qualify for
                 16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                 17   the Good Cause Statement.
                 18            2.4       Counsel: Outside Counsel of Record and House Counsel (as well as
                 19   their support staff).
                 20            2.5       Designating Party: a Party or Non-Party that designates information
                 21   or items that it produces in disclosures or in responses to discovery as
                 22   “CONFIDENTIAL.”
                 23            2.6       Disclosure or Discovery Material: all items or information, regardless
                 24   of the medium or manner in which it is generated, stored, or maintained
                 25   (including, among other things, testimony, transcripts, and tangible things), that
                 26   are produced or generated in disclosures or responses to discovery in this matter.
                 27

                 28
L URIE & S ELTZER                                                    4
   LOS ANGELES


                                                     STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1            2.7       Expert: a person with specialized knowledge or experience in a
                  2   matter pertinent to the litigation who has been retained by a Party or its counsel to
                  3   serve as an expert witness or as a consultant in this Action.
                  4            2.8       House Counsel: attorneys who are employees of a party to this
                  5   Action or of its subsidiaries or affiliates. House Counsel does not include Outside
                  6   Counsel of Record or any other outside counsel.
                  7            2.9       Non-Party: any natural person, partnership, corporation, association
                  8   or other legal entity not named as a Party to this action, other than subsidiaries or
                  9   affiliates of any partnership, corporation, association or other legal entity.
                 10            2.10 Outside Counsel of Record: attorneys who are not employees of a
                 11   party to this Action but are retained to represent or advise a party to this Action
                 12   and have appeared in this Action on behalf of that party or are affiliated with a law
                 13   firm that has appeared on behalf of that party, and includes support staff.
                 14            2.11 Party: any party to this Action, including all of its subsidiaries,
                 15   affiliates, officers, directors, employees, consultants, retained experts, and Outside
                 16   Counsel of Record (and their support staffs).
                 17            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                 18   Discovery Material in this Action.
                 19            2.13 Professional Vendors: persons or entities that provide litigation
                 20   support services (e.g., photocopying, videotaping, translating, preparing exhibits
                 21   or demonstrations, and organizing, storing, or retrieving data in any form or
                 22   medium) and their employees and subcontractors.
                 23            2.14 Protected Material: any Disclosure or Discovery Material that is
                 24   designated as “CONFIDENTIAL.”
                 25            2.15 Receiving Party: a Party that receives Disclosure or Discovery
                 26   Material from a Producing Party.
                 27   3.       SCOPE
                 28            The protections conferred by this Stipulation and Order cover not only
L URIE & S ELTZER                                                    5
   LOS ANGELES


                                                     STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1   Protected Material (as defined above), but also (1) any information copied or
                  2   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                  3   compilations of Protected Material; and (3) any testimony, conversations, or
                  4   presentations by Parties or their Counsel that might reveal Protected Material.
                  5   Any use of Protected Material at trial shall be governed by the orders of the
                  6   Trial judge. This Order does not govern the use of Protected Material at trial.
                  7   4.       DURATION
                  8            Once a case proceeds to trial, information that was designated as
                  9   CONFIDENTIAL or maintained pursuant to this protective order used or
                 10   introduced as an exhibit at trial becomes public and will be presumptively
                 11   available to all members of the public, including the press, unless compelling
                 12   reasons supported by specific factual findings to proceed otherwise are made to
                 13   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
                 14   (distinguishing “good cause” showing for sealing documents produced in
                 15   discovery from “compelling reasons” standard when merits-related documents are
                 16   part of court record). Accordingly, the terms of this protective order do not extend
                 17   beyond the commencement of the trial.
                 18   5.       DESIGNATING PROTECTED MATERIAL
                 19            5.1       Exercise of Restraint and Care in Designating Material for
                 20   Protection. Each Party or Non-Party that designates information or items for
                 21   protection under this Order must take care to limit any such designation to specific
                 22   material that qualifies under the appropriate standards. The Designating Party
                 23   must designate for protection only those parts of material, documents, items or
                 24   oral or written communications that qualify so that other portions of the material,
                 25   documents, items or communications for which protection is not warranted are not
                 26   swept unjustifiably within the ambit of this Order.
                 27            Mass, indiscriminate or routinized designations are prohibited. Designations
                 28   that are shown to be clearly unjustified or that have been made for an improper
L URIE & S ELTZER                                                   6
   LOS ANGELES


                                                    STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1   purpose (e.g., to unnecessarily encumber the case development process or to impose
                  2   unnecessary expenses and burdens on other parties) may expose the Designating
                  3   Party to sanctions.
                  4            If it comes to a Designating Party’s attention that information or items that
                  5   it designated for protection do not qualify for protection, that Designating Party
                  6   must promptly notify all other Parties that it is withdrawing the inapplicable
                  7   designation.
                  8            5.2       Manner and Timing of Designations. Except as otherwise provided
                  9   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                 10   stipulated or ordered, Disclosure or Discovery Material that qualifies for
                 11   protection under this Order must be clearly so designated before the material is
                 12   disclosed or produced.
                 13            Designation in conformity with this Order requires:
                 14                      (a)   for information in documentary form (e.g., paper or electronic
                 15   documents, but excluding transcripts of depositions or other pretrial or trial
                 16   proceedings), that the Producing Party affix at a minimum, the legend
                 17   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                 18   contains protected material. If only a portion of the material on a page qualifies
                 19   for protection, the Producing Party also must clearly identify the protected
                 20   portion(s) (e.g., by making appropriate markings in the margins).
                 21            A Party or Non-Party that makes original documents available for
                 22   inspection need not designate them for protection until after the inspecting Party
                 23   has indicated which documents it would like copied and produced. During the
                 24   inspection and before the designation, all of the material made available for
                 25   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                 26   identified the documents it wants copied and produced, the Producing Party must
                 27   determine which documents, or portions thereof, qualify for protection under this
                 28   Order. Then, before producing the specified documents, the Producing Party must
L URIE & S ELTZER                                                   7
   LOS ANGELES


                                                    STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1   affix the “CONFIDENTIAL legend” to each page that contains Protected
                  2   Material. If only a portion of the material on a page qualifies for protection, the
                  3   Producing Party also must clearly identify the protected portion(s) (e.g., by
                  4   making appropriate markings in the margins).
                  5                      (b)   for testimony given in depositions that the Designating Party
                  6   identifies the Disclosure or Discovery Material on the record, before the close of
                  7   the deposition all protected testimony.
                  8                      (c)   for information produced in some form other than
                  9   documentary and for any other tangible items, that the Producing Party affix in a
                 10   prominent place on the exterior of the container or containers in which the
                 11   information is stored the legend “CONFIDENTIAL.” If only a portion or portions
                 12   of the information warrants protection, the Producing Party, to the extent
                 13   practicable, shall identify the protected portion(s).
                 14            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
                 15   failure to designate qualified information or items does not, standing alone, waive
                 16   the Designating Party’s right to secure protection under this Order for such
                 17   material. Upon timely correction of a designation, the Receiving Party must make
                 18   reasonable efforts to assure that the material is treated in accordance with the
                 19   provisions of this Order.
                 20   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                 21            6.1       Timing of Challenges. Any Party or Non-Party may challenge a
                 22   designation of confidentiality at any time that is consistent with the Court’s
                 23   Scheduling Order.
                 24            6.2       Meet and Confer. The Challenging Party shall initiate the dispute
                 25   resolution process under Local Rule 37-1 et seq.
                 26            6.3       Joint Stipulation. Any challenge submitted to the Court shall be via a
                 27   joint stipulation pursuant to Local Rule 37-2.
                 28
L URIE & S ELTZER                                                    8
   LOS ANGELES


                                                     STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1            6.4       The burden of persuasion in any such challenge proceeding shall be
                  2   on the Designating Party. Frivolous challenges, and those made for an improper
                  3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                  4   parties) may expose the Challenging Party to sanctions. Unless the Designating
                  5   Party has waived or withdrawn the confidentiality designation, all parties shall
                  6   continue to afford the material in question the level of protection to which it is
                  7   entitled under the Producing Party’s designation until the Court rules on the
                  8   challenge.
                  9   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                 10            7.1       Basic Principles. A Receiving Party may use Protected Material that
                 11   is disclosed or produced by another Party or by a Non-Party in connection with
                 12   this Action only for prosecuting, defending or attempting to settle this Action.
                 13   Such Protected Material may be disclosed only to the categories of persons and
                 14   under the conditions described in this Order. When the Action has been
                 15   terminated, a Receiving Party must comply with the provisions of section 13
                 16   below (FINAL DISPOSITION).
                 17            Protected Material must be stored and maintained by a Receiving Party at a
                 18   location and in a secure manner that ensures that access is limited to the persons
                 19   authorized under this Order.
                 20            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
                 21   otherwise ordered by the court or permitted in writing by the Designating Party, a
                 22   Receiving Party may disclose any information or item designated
                 23   “CONFIDENTIAL” only to:
                 24                      (a)   the Receiving Party’s Outside Counsel of Record in this
                 25   Action, as well as employees of said Outside Counsel of Record to whom it is
                 26   reasonably necessary to disclose the information for this Action;
                 27

                 28
L URIE & S ELTZER                                                   9
   LOS ANGELES


                                                    STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1                      (b)   the officers, directors, and employees (including House
                  2   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
                  3   this Action;
                  4                      (c)   Experts (as defined in this Order) of the Receiving Party to
                  5   whom disclosure is reasonably necessary for this Action and who have signed the
                  6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  7                      (d)   the court and its personnel;
                  8                      (e)   court reporters and their staff;
                  9                      (f)   professional jury or trial consultants, mock jurors, and
                 10   Professional Vendors to whom disclosure is reasonably necessary for this Action
                 11   and who have signed the “Acknowledgment and Agreement to Be Bound”
                 12   (Exhibit A);
                 13                      (g)   the author or recipient of a document containing the
                 14   information or a custodian or other person who otherwise possessed or knew the
                 15   information;
                 16                      (h)   during their depositions, witnesses, and attorneys for
                 17   witnesses, in the Action to whom disclosure is reasonably necessary provided: (1)
                 18   the deposing party requests that the witness sign the form attached as Exhibit 1
                 19   hereto; and (2) they will not be permitted to keep any confidential information
                 20   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                 21   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
                 22   transcribed deposition testimony or exhibits to depositions that reveal Protected
                 23   Material may be separately bound by the court reporter and may not be disclosed
                 24   to anyone except as permitted under this Stipulated Protective Order; and
                 25                      (i)   any mediator or settlement officer, and their supporting
                 26   personnel, mutually agreed upon by any of the parties engaged in settlement
                 27   discussions.
                 28
L URIE & S ELTZER                                                    10
   LOS ANGELES


                                                    STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                  2            IN OTHER LITIGATION
                  3            If a Party is served with a subpoena or a court order issued in other
                  4   litigation that compels disclosure of any information or items designated in this
                  5   Action as “CONFIDENTIAL,” that Party must:
                  6                      (a)   promptly notify in writing the Designating Party. Such
                  7   notification shall include a copy of the subpoena or court order;
                  8                      (b)   promptly notify in writing the party who caused the subpoena
                  9   or order to issue in the other litigation that some or all of the material covered by
                 10   the subpoena or order is subject to this Protective Order. Such notification shall
                 11   include a copy of this Stipulated Protective Order; and
                 12                      (c)   cooperate with respect to all reasonable procedures sought to
                 13   be pursued by the Designating Party whose Protected Material may be affected.
                 14   If the Designating Party timely seeks a protective order, the Party served with
                 15   the subpoena or court order shall not produce any information designated in this
                 16   action as “CONFIDENTIAL” before a determination by the court from which the
                 17   subpoena or order issued, unless the Party has obtained the Designating Party’s
                 18   permission. The Designating Party shall bear the burden and expense of seeking
                 19   protection in that court of its confidential material and nothing in these provisions
                 20   should be construed as authorizing or encouraging a Receiving Party in this
                 21   Action to disobey a lawful directive from another court.
                 22   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                 23            PRODUCED IN THIS LITIGATION
                 24                      (a)   The terms of this Order are applicable to information produced
                 25   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                 26   information produced by Non-Parties in connection with this litigation is protected
                 27   by the remedies and relief provided by this Order. Nothing in these provisions
                 28
L URIE & S ELTZER                                                   11
   LOS ANGELES


                                                    STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1   should be construed as prohibiting a Non-Party from seeking additional
                  2   protections.
                  3                      (b)   In the event that a Party is required, by a valid discovery
                  4   request, to produce a Non-Party’s confidential information in its possession, and
                  5   the Party is subject to an agreement with the Non-Party not to produce the Non-
                  6   Party’s confidential information, then the Party shall:
                  7                            (1)   promptly notify in writing the Requesting Party and the
                  8   Non-Party that some or all of the information requested is subject to a
                  9   confidentiality agreement with a Non-Party;
                 10                            (2)   promptly provide the Non-Party with a copy of the
                 11   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                 12   reasonably specific description of the information requested; and
                 13                            (3)   make the information requested available for inspection
                 14   by the Non-Party, if requested.
                 15                      (c)   If the Non-Party fails to seek a protective order from this court
                 16   within 14 days of receiving the notice and accompanying information, the
                 17   Receiving Party may produce the Non-Party’s confidential information responsive
                 18   to the discovery request. If the Non-Party timely seeks a protective order, the
                 19   Receiving Party shall not produce any information in its possession or control that
                 20   is subject to the confidentiality agreement with the Non-Party before a
                 21   determination by the court. Absent a court order to the contrary, the Non-Party
                 22   shall bear the burden and expense of seeking protection in this court of its
                 23   Protected Material.
                 24   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                 25            If a Receiving Party learns that, by inadvertence or otherwise, it has
                 26   disclosed Protected Material to any person or in any circumstance not authorized
                 27   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                 28   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
L URIE & S ELTZER                                                   12
   LOS ANGELES


                                                     STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
                  2   inform the person or persons to whom unauthorized disclosures were made of all
                  3   the terms of this Order, and (d) request such person or persons to execute the
                  4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                  5   A.
                  6   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                  7            PROTECTED MATERIAL
                  8            When a Producing Party gives notice to Receiving Parties that certain
                  9   inadvertently produced material is subject to a claim of privilege or other
                 10   protection, the obligations of the Receiving Parties are those set forth in Federal
                 11   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                 12   whatever procedure may be established in an e-discovery order that provides for
                 13   production without prior privilege review. Pursuant to Federal Rule of Evidence
                 14   502(d) and (e), insofar as the parties reach an agreement on the effect of
                 15   disclosure of a communication or information covered by the attorney-client
                 16   privilege or work product protection, the parties may incorporate their agreement
                 17   in the stipulated protective order submitted to the court.
                 18   12.      MISCELLANEOUS
                 19            12.1 Right to Further Relief. Nothing in this Order abridges the right of
                 20   any person to seek its modification by the Court in the future.
                 21            12.2 Right to Assert Other Objections. By stipulating to the entry of this
                 22   Protective Order, no Party waives any right it otherwise would have to object to
                 23   disclosing or producing any information or item on any ground not addressed in
                 24   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                 25   any ground to use in evidence of any of the material covered by this Protective
                 26   Order.
                 27            12.3 Filing Protected Material. A Party that seeks to file under seal any
                 28   Protected Material must comply with Local Civil Rule 79-5. Protected Material
L URIE & S ELTZER                                                13
   LOS ANGELES


                                                 STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1   may only be filed under seal pursuant to a court order authorizing the sealing of
                  2   the specific Protected Material at issue. If a Party’s request to file Protected
                  3   Material under seal is denied by the court, then the Receiving Party may file the
                  4   information in the public record unless otherwise instructed by the court.
                  5   13.      FINAL DISPOSITION
                  6            After the final disposition of this Action, as defined in paragraph 4, within
                  7   60 days of a written request by the Designating Party, each Receiving Party must
                  8   return all Protected Material to the Producing Party or destroy such material. As
                  9   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                 10   compilations, summaries, and any other format reproducing or capturing any of
                 11   the Protected Material. Whether the Protected Material is returned or destroyed,
                 12   the Receiving Party must submit a written certification to the Producing Party
                 13   (and, if not the same person or entity, to the Designating Party) by the 60 day
                 14   deadline that (1) identifies (by category, where appropriate) all the Protected
                 15   Material that was returned or destroyed and (2) affirms that the Receiving Party
                 16   has not retained any copies, abstracts, compilations, summaries or any other
                 17   format reproducing or capturing any of the Protected Material. Notwithstanding
                 18   this provision, Counsel are entitled to retain an archival copy of all pleadings,
                 19   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                 20   correspondence, deposition and trial exhibits, expert reports, attorney work
                 21   product, and consultant and expert work product, even if such materials contain
                 22   Protected Material. Any such archival copies that contain or constitute Protected
                 23   Material remain subject to this Protective Order as set forth in Section 4
                 24   (DURATION).
                 25

                 26

                 27

                 28
L URIE & S ELTZER                                                 14
   LOS ANGELES


                                                  STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                  1   14.      VIOLATION
                  2   Any violation of this Order may be punished by appropriate measures including,
                  3   without limitation, contempt proceedings and/or monetary sanctions.
                  4

                  5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
                  6

                  7   DATED: May 15, 2019            LURIE & SELTZER
                  8
                                                           /s/ Brent A. Kramer
                  9                                        Brent A. Kramer, Esq.
                                                           12121 Wilshire Boulevard, Suite 300
                 10
                                                           Los Angeles, California 90025
                 11                                        Telephone: (310) 478-7788
                                                           Facsimile: (310) 347-4442
                 12
                                                           brent@lurie-law.com
                 13

                 14
                      DATED: May 15, 2019            KAUFF MCGUIRE & MARGOLIS
                 15
                                                           /s/ Karen A. Rooney
                 16
                                                           Karen A. Rooney, Esq.
                 17                                        1901 Avenue of the Stars, Ste. 450
                                                           Los Angeles, CA 90067
                 18
                                                           Tel: (310) 277-7550
                 19                                        Fax: (310) 277-7525
                                                           rooney@kmm.com
                 20

                 21

                 22
                      PURSUANT TO STIPULATION, IT IS SO ORDERED.
                 23

                 24
                      DATED: May 16, 2019
                 25
                                                                  /s/ Autumn D. Spaeth
                                                           __________________________________
                 26
                                                           HONORABLE AUTUMN D. SPAETH
                 27                                        United States Magistrate Judge
                 28
L URIE & S ELTZER                                            15
   LOS ANGELES


                                              STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
                                                          EXHIBIT A
                  1

                  2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                  3

                  4   I, _________________________________ [print or type full name], residing at
                  5   _______________________________ [address], declare under penalty of perjury
                  6   that I have read in its entirety and understand the Stipulated Protective Order that
                  7   was issued by the United States District Court for the Central District of
                  8   California on in the Darren Williams v. IHS Market Ltd., et al. Case No. 8:18-CV-
                  9   02064-JLS-ADS (C.D. Cal). I agree to comply with and to be bound by all the
                 10   terms of this Stipulated Protective Order and I understand and acknowledge that
                 11   failure to so comply could expose me to sanctions and punishment in the nature of
                 12   contempt. I solemnly promise that I will not disclose in any manner any
                 13   information or item that is subject to this Stipulated Protective Order to any
                 14   person or entity except in strict compliance with the provisions of this Order. I
                 15   further agree to submit to the jurisdiction of the United States District Court for
                 16   the Central District of California for enforcing the terms of this Stipulated
                 17   Protective Order, even if such enforcement proceedings occur after termination of
                 18   this action. I hereby appoint ________________________________ [full name]
                 19   of ______________________________________________________________
                 20   [full address and telephone] as my California agent for service of process in
                 21   connection with this action or any proceedings related to enforcement of this
                 22   Stipulated Protective Order.
                 23   Date: ______________________________________
                 24   City and State where sworn and signed: _________________________________
                 25   Printed name: _______________________________
                 26

                 27   Signature: __________________________________
                 28
L URIE & S ELTZER                                               16
   LOS ANGELES


                                               STIPULATED PROTECTIVE ORDER
                      4810-8552-5654.2
